DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2013/0301434 A1 to Krishnamurthy discloses methods and apparatus' of determining radio link quality are disclosed. According to various implementations, information indicating the time-frequency blocks to be monitored by a UE to enable the UE to locate a control channel is determined. The UE receives configuration information regarding resources used by a channel state information reference signal. It also receives configuration information regarding an interference measurement resource, as well as a channel state information reference signal. The channel state information reference signal uses the channel state information reference signal resources. A synchronization condition is determined based on the time frequency blocks to be monitored by the UE, the received channel state information reference signal and the interference measurement resource. The determined synchronization condition is sent to a higher layer.  Krishnamurthy does not explicitly disclose a method implemented at a network device, comprising: mapping control information to a resource region, the control information being associated with data to be transmitted at a first subframe of a first cell, and the resource region crossing a plurality of cells; and transmitting the control information on the resource region to a terminal device, wherein mapping control information to a resource .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 4-7, and 17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476